Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendments filed 24 September 2019 and 03 October 2019 have been entered. Claim 8 has been cancelled. Claims 1, 2 and 4 – 7 have been amended. Claims 1 – 7 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 at lines 17-18 and Claim 7 at lines 19-20 both recite features including base portions of an end side flow path. No such features are evident in the instant description. However, it is believed that the intent is to recite openings of the end side flow paths, where the openings are formed in the base portions. For the purpose of examination, the claims will be so read.

Claim 1 at line 18 recites “the other end flow path”. There is insufficient antecedent basis for this limitation in the claims.

Claims 1 and 7 recite “…a first fluid part is mounted having a size different from other fluid parts to be mounted on the first base and the second base block in the places where the conversion joint is mounted…”
The scope of the claim is unclear. What fluid parts constitute “other fluid parts”? Though there may be some discussion of fluid parts, the full extent of what may be encompassed by the claim is unclear.  No recitation is evident that would allow a person of ordinary skill in the art to determine the metes and bounds of the claim. Secondly, the claim apparently attempts to encompass any hypothetical part that may be mounted at some undetermined point in the future. Again this makes it difficult, if not impossible, to determine the metes and bounds of the claim.

Claim 2 at lines 6-7 requires a rectangular shape that is different from the first rectangular shape. No support for differing shapes is evident within the instant specification. 

Claim 4 at lines 7-8 recites “adjacent screw” in two places. There is insufficient antecedent basis for these limitations in the claims.

Claims 3, 5 and 6 are rejected as depending from an indefinite claim.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 6 and 7, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al (US 6615871 B2) in view of Applicant Admitted Prior Art (instant specification, at least at paras [0004-0005], hereinafter, “AAPA”), and further in view of Barefoot (US 5106169 A).

Regarding Claim 1 as best understood, Ohmi teaches a device (14a) disposed on two base blocks (31, 33), where the device (14a) connects the flow paths (31a, 33a) of the base blocks (31, 33).
Ohmi does not teach differing device sizes, nor does Ohmi teach converting or adapting between device sizes. 
However, as Applicant admits (AAPA), it is known that different sizes of fluid devices are employed in the field.
Further, adapting between different fluid device sizes is a practice that is notoriously well known in the art of fluid handling.
For example, Barefoot teaches (Figs 1-3, 6-8) an adapter (or “conversion joint”, 4) with “a first base portion (16)…
a second base portion (at 27, 27a, 27b, 35; hereinafter “27”) which is separated from the first base portion (16) in a first direction…
and on which a first fluid part (1) is mounted…
an intermediate portion (between 16 and 27; hereinafter “middle”) located between the first base portion (16) and the second base portion (27) which connects the first base portion (16) and the second base portion (17), a one end side flow path (38) penetrating the second base portion (27), the intermediate portion (middle), and the first base portion (16)…
and another end side flow path (40) penetrating the second base portion (27), the intermediate portion (middle), and the first base portion (16)…
wherein a first opening (28) of the second base portion (27) of the one end side flow path (38) and a second opening (30) of the second base portion (27) of the other end [side] flow path (40) are set to be connectable to a fluid inlet (13) of the first fluid part (1) and a fluid outlet (14) of the first fluid part (1), respectively.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Ohmi to include an adapter as taught by Barefoot in order to yield the predictable result of allowing use of different fluid device sizes as taught by Barefoot (col 2, line 62-col 3, line 2), thus minimizing cost by allowing use of current stock parts while improving versatility of the device.

The device of the combination further teaches a device in which:

Regarding Claim 2 as best understood, “the first base portion (Barefoot, 16) is formed to have a first outer shape having a substantially rectangular shape (Fig 7) in which one of two sets of opposite side surfaces is disposed along a second direction (inherent in a rectangle) with respect to a direction from the fluid inlet (13) to the fluid outlet (14) of the first fluid part (1), wherein the second base portion (27) is formed in a substantially rectangular shape having a second outer shape different from the first outer shape (Figs 7, 9), and wherein the intermediate portion (middle) has a first width (Fig 9, top, at notch/recess 26) in a third direction orthogonal to the first direction and the second direction which is larger than a first inner diameter of the one end side flow path and a second inner diameter of the other end side flow path (such that the width of the middle portion does not interfere with the flow paths), and the first width is smaller than either of the distances between opposite sides of the two first outer shapes (Figs 7, 9).”

Regarding Claim 3, “the intermediate portion (Barefoot, middle) has a first width (Fig 9, at 26) that is less than either of the distances between the opposite side surfaces of the second outer shape (at 27) having two sets.”
Figures 6, 7 and 9 depict a smaller width in the middle portion than the widths of 27 due to the recess 26.

Regarding Claim 4 as best understood, “in the first base portion (Barefoot, 16), four screw penetration portions are provided at positions forming a rectangular shape (thus mating with the fastener holes of Ohmi 31, 33; see for example Fig 5), wherein in the second base portion (Barefoot, 27), four screw engagement portions (such as 32, 33, 34) are provided at positions forming a rectangular shape (again, thus mating with the fastener holes of Ohmi 31, 33; see for example Fig 5), and wherein the intermediate portion (Barefoot, middle) has a first width (at notch 26) less than any distance between the four adjacent screw penetration portions and less than any distance between the four adjacent screw engagement portions (as depicted by Ohmi at features 32, 33 and notch 26).”

Regarding Claim 6, “the first inner diameter of the one end side flow path (Barefoot, 38, Fig 8) between the first opening (28) and a third opening (19) on the first base portion (16) side of the one end side flow path (38) is a substantially uniform inner diameter (Fig 8), wherein the third opening (19) has a diameter larger than the first inner diameter (see Fig 8) of the one end side flow path (38), wherein the second inner diameter of the other end side flow path (40) between the second opening (30) and a fourth opening (21) on the first base portion (16) side of the other end side flow path (40) is a substantially uniform inner diameter (Fig 8), and wherein the fourth opening (21) is larger in diameter than the second inner diameter (see Fig 8) of the other end side flow path (40).”

Regarding Claim 7 as best understood, Ohmi teaches a device (14a) disposed on two base blocks (31, 33), where the device (14a) connects the flow paths (31a, 33a) of the base blocks (31, 33).
Ohmi does not teach differing device sizes, nor does Ohmi teach converting or adapting between device sizes. 
However, as Applicant admits (AAPA), it is known that different sizes of fluid devices are employed in the field.
Further, adapting between different fluid device sizes is a practice that is notoriously well known in the art of fluid handling.
For example, Barefoot teaches (Figs 1-3, 6-8) an adapter (or “conversion joint”, 4) with “a first base portion (16)…
a second base portion (27) which is separated from the first base portion (16) in a first direction…
and on which the first fluid part (1) is mounted having a size different from other fluid parts to be mounted (col 3, ll 39-53)…
an intermediate portion (middle) located between the first base portion (16) and the second base portion (27) which connects the first base portion and the second base portion, a one end side flow path (38) penetrating the second base portion (27), the intermediate portion (middle), and the first base portion (16)…
and another end side flow path (40) penetrating the second base portion (27), the intermediate portion (middle), and the first base portion (16)…
wherein a first opening (28) of the second base portion (27) of the one end side flow path (38) and a second opening (30) of the second base portion (27) of the other end side flow path (40) are set to be connectable to a fluid inlet (13) of the first fluid part (1) and a fluid outlet (14) of the first fluid part (1), respectively.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Ohmi to include an adapter as taught by Barefoot in order to yield the predictable result of allowing use of different fluid device sizes as taught by Barefoot (col 2, line 62-col 3, line 2), thus minimizing cost by allowing use of current stock parts while improving versatility of the device.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753